 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   Richard G. Lemke,                                        Case No.: 3:20-cv-00345-GPC-LL
12                                           Plaintiff,
13   v.                                                       ORDER SUA SPONTE DISMISSING
                                                              FIRST AMENDED COMPLAINT
14   Laurie Barber,
                                                              FOR LACK OF SUBJECT MATTER
15                                         Defendant.         JURISDICTION
                                                              [Dkt. No. 4]
16
17
18
19          On March 12, 2020, Richard G. Lemke (“Plaintiff”) filed the operative first
20   amended complaint (“FAC”) against Laurie Barber (“Defendant”) alleging fraud upon
21   the state court pursuant to Federal Rule of Civil Procedure (“Rule”) 60(d).1 (Dkt. No. 4.)
22   Essentially, Plaintiff is seeking relief from a state court judgment and is demanding
23   $5,000,000 in damages, alleging that Defendant, Plaintiff’s opposing counsel in the state
24   court proceeding, committed fraud on the state court when she allegedly “continued to
25   file documents in the California Superior Court County of San Diego Probate Division”
26
27
     1
       On February 24, 2020, Plaintiff filed the original complaint against Defendant alleging fraud upon the
28   state court pursuant to Rule 60(d). (Dkt. No. 1.)
                                                          1
                                                                                          3:20-cv-00345-GPC-LL
 1   when “she had knowledge that the will [at issue] had never been admitted” and that “her
 2   clients . . . had no standing.” (Dkt. No. 4 at 31.2)
 3                                               Discussion
 4            The federal court is one of limited jurisdiction and the burden rests on the party
 5   asserting jurisdiction. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377
 6   (1994). It possesses only that power authorized by the Constitution or a statute. See
 7   Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). It is constitutionally
 8   required to raise issues related to federal subject matter jurisdiction, and may do so sua
 9   sponte. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93–94 (1998); see Nevada v.
10   Bank of America Corp., 672 F.3d 661, 673 (9th Cir. 2012) (it is well established that “a
11   court may raise the question of subject matter jurisdiction, sua sponte, at any time during
12   the pendency of the action, even on appeal”). Accordingly, federal courts are under a
13   continuing duty to confirm their jurisdictional power and are “obliged to inquire sua
14   sponte whenever a doubt arises as to [its] existence . . . .” Mt. Healthy City Sch. Dist. Bd.
15   of Educ. v. Doyle, 429 U.S. 274, 278 (1977) (citations omitted). “If the court determines
16   at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”
17   Fed. R. Civ. P. 12(h)(3).
18            There are two bases for federal subject matter jurisdiction: (1) federal question
19   jurisdiction under 28 U.S.C. § 1331; and (2) diversity jurisdiction under 28 U.S.C. §
20   1332. A district court has federal question jurisdiction in “all civil actions arising under
21   the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Federal
22   question jurisdiction exists only when a federal question is presented on the face of the
23   plaintiff’s well-pleaded complaint. Aetna Health Inc. v. Davila, 542 U.S. 200, 207
24   (2004); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). A district court has
25   diversity jurisdiction “where the matter in controversy exceeds the sum or value of
26
27
28   2
         Page numbers are based on the CM/ECF pagination.
                                                       2
                                                                                  3:20-cv-00345-GPC-LL
 1   $75,000, . . . . and is between --citizens of different states, or citizens of a State and
 2   citizens or subjects of a foreign state . . . .” 28 U.S.C. §§ 1332(a)(1)-(2).
 3           Here, Plaintiff alleges that federal question jurisdiction exists (1) pursuant to Rule
 4   60(d) because Defendant committed fraud upon the state court and (2) pursuant to the
 5   Fifth and Fourteenth Amendments because Defendant violated Plaintiff’s Fifth and
 6   Fourteenth Amendment rights.3 (Dkt. No. 4.) Plaintiff first asserts that federal
 7   jurisdiction is proper under Rule 60(d), which allows a federal court to entertain an
 8   “independent action” to set aside a judgment procured by fraud on the court. (Dkt. No. 4
 9   at 1–3.)
10           Rule 60(d) provides that a court has the power to “(1) entertain an independent
11   action to relieve a party from a judgment, order, or proceeding; (2) grant relief under 28
12   U.S.C. § 1655 to a defendant who was not personally notified of the action; or (3) set
13   aside a judgment for fraud on the court.” Fed. R. Civ. P. 60(d). This language has been
14   interpreted as allowing a party to either file a motion within the same case under Rule
15   60(b), or to file an entirely new complaint under Rule 60(d). Wood v. McEwan, 644 F.2d
16   797, 801 (9th Cir. 1981). However, “[w]hen the prior judgment attacked in the
17   ‘independent action’ is that of a different court, the new court must be one having
18   ‘independent and substantive equity jurisdiction.’” Carney v. United States, 462 F.2d
19   1142, 1144 (Ct. Cl. 1972); Bankers Mortg. Co. v. United States, 423 F.2d 73, 79 (5th Cir.
20   1970); Jovaag v. Ott, No. 12cv3316 RMW, 2012 WL 3686087, at *2 (N.D. Cal. Aug. 24,
21   2012). Accordingly, Rule 60(d) does not provide an independent basis for federal
22   jurisdiction. Here, the FAC asserts state law claims of fraud. Therefore, this Court does
23
24
25   3
       The Court notes that on March 27, 2017, Plaintiff filed a Notice of Removal of his case in state probate court,
     raising similar claims. See Bosio v. Lemke, Case No. 17cv610 JLS(AGS), 2017 WL 2644669, at *1 (S.D. Cal.
26   June 20, 2017). However, on June 20, 2017, this Court remanded the case holding that there was “no federal
     question presented in Plaintiff’s underlying complaint. This is solely a probate action governed by California
27   law.” Id. at *2.
28
                                                              3
                                                                                                  3:20-cv-00345-GPC-LL
 1   not have “independent” jurisdiction to entertain Plaintiff’s first amended complaint
 2   because a federal question is not presented on the face of his first amended complaint.
 3   See Holder v. Simon, 384 Fed. App’x 669, at *1 (9th Cir. 2010) (unpublished) (district
 4   court properly dismissed plaintiff complaint sua sponte as “Rule 60(b) does not provide a
 5   basis for subject matter jurisdiction over a claim for relief from a state court judgment”).
 6         Additionally, in the FAC, Plaintiff offers conclusory allegations that Defendant
 7   violated his rights under the Fifth and Fourteenth Amendments, which allegedly support
 8   this Court’s jurisdiction. (Dkt. No. 4 at 28.) It is well established that the Fifth
 9   Amendment applies to federal actors and the Fourteenth Amendment applies to state
10   actors. Betts v. Brady, 316 U.S. 455, 462 (1942) (“Due process of law is secured against
11   invasion by the federal Government by the Fifth Amendment and is safeguarded against
12   state action in identical words by the Fourteenth.”) (overruled on other grounds by
13   Gideon v. Wainwright, 372 U.S. 335 (1963)). Here, Plaintiff's citations to the Federal
14   Constitution are unavailing as Defendant is not alleged to be a federal or state actor.
15   Therefore, Plaintiff cannot invoke this Court’s jurisdiction based on allegations that
16   Defendant violated Plaintiff’s constitutional rights.
17         Accordingly, the Court concludes that it does not have subject matter jurisdiction
18   over the first amended complaint.
19
                                              Conclusion
20
           Based on the above, the Court sua sponte DISMISSES without prejudice the first
21
     amended complaint for lack of subject matter jurisdiction.
22
           IT IS SO ORDERED.
23   Dated: March 24, 2020
24
25
26
27
28
                                                    4
                                                                                 3:20-cv-00345-GPC-LL
